DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejection below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over CUDAK et al. (US 2014/0379818) in view of VENNAM et al. (US 10,785,185).
Regarding claim 1, Cudak discloses a method comprising:
receiving, by a messaging platform (Fig. 1, server computer), a plurality of response text messages from a corresponding plurality of users in response to a first text message from a client (Fig. 3, steps 315; p. [0031], [0043]; the server computer receive a plurality of response messages responsive to the initial message), the first text message being transmitted via one or more messaging services that interface with the messaging platform (Fig. 3, step 310; p. [0002], [0003]);
determining, by a computer processor associated with the messaging platform and according to executable instructions, one or more attributes associated with each of the plurality of response text messages (p. [0031], [0048]; the server computer (i.e., messaging platform) includes a parse and categorize module that analyzes the content to determine topics and relationship of content to the topic, keywords and key-phrases (i.e., attributes associated with the responses));
generating, by the computer processor, metadata for each of the plurality of response text messages, the metadata representing the one or more attributes associated with each of the plurality of response text messages or representing a user associated with each of the plurality of response text messages (p. [0045], [0048], [0049]; the thread aggregation programs created topic threads (i.e., metadata) associated with the initial message and response message, the topic associated with content in the response messages); and
storing, by the computer processor, the metadata for each of the plurality of response text messages in a database, the storing including linking the metadata with content of each of the plurality of response text messages (p. [0066], the client computer store the content of received messages into T-OAM; tp. [0046], [0049], [0050]; the response messages are aggregated and organized in a format that similar-topic (i.e., metadata) contents elements are positioned together and aligned with similar topic thread).
But, Cudak does not particularly disclose wherein the one or more attributes comprising one or more of a reaction, a user action, a semantic meaning, and a sentiment.
However, in analogous art, Vennam teaches determining attributes associated with plurality of response messages, the one or more attributes comprising one or more of a reaction, a user action, a semantic meaning, and a sentiment (abstract, lines 1-10; col. 5, lines 665-col. 6, lines 1-13; col. 6, lines 24-col. 7, lines 1-16; col. 9, lines 27-32; the system invokes natural language classification for receiving semantic processing of text messages from multiple users partaking in a conversation thread and classifying the user’s natural language response message; keywords and sentiment are analyzed for identifying whether the message is a response to a query associated with a conversation and classify the messages as having an affirmative or negative response; the NPL may specifically perform sentiment analysis). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cudak with the teachings of Vennam, since such a modification would allow analyzing plurality of text messages received from users responsive to an initial query and provide a summary of the aggregate sentiment of plural responses to that query (see col. 1, lines 5-13).

Regarding claim 2, the combination of Cudak and Vennam disclose the method in accordance with claim 1, Cudak discloses wherein the storing further comprises grouping the plurality of response text messages according to the metadata (p.[0046], [0048], [0049], [0050]; the response messages are aggregated (i.e., grouped) in a thread based on the determined topics (i.e., metadata) within the response message)
Regarding claim 3, the combination of Cudak and Vennam disclose the method in accordance with claim 2, Cudak discloses wherein the grouping is performed by the computer processor using one or more artificial intelligence and/or natural language processing algorithms (p. [0048]-[0049]; natural language processes and other similar technologies are used to determine the topics of the response and categorize/aggregate responses into similar-topic threads).
Regarding claim 4, the combination of Cudak and Vennam disclose the method in accordance with claim 2, Cudak discloses further comprising generating, by the computer processor, one or more conversation topics according to the grouping (p. [0048], [0049]).
Regarding claim 5, the combination of Cudak and Vennam disclose the method in accordance with claim 2, Cudak discloses wherein the grouping is based on one or more of user demographics, number of messages associated with each user, local time zone associated with selected users, and message content of selected ones of the plurality of response text messages (p. [0048]-[0049]; the content of the response messages is analyzed and use for aggregating responses based on the determined topics of the response).
Regarding claim 8, Cudak discloses a non-transitory machine-readable medium for a messaging platform (Fig. 1; p. [0030]) comprising the non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
receive a plurality of response text messages from a corresponding plurality of users in response to a first text message from a client (Fig. 3, steps 315; p. [0031], [0043]; the server computer receive a plurality of response messages responsive to the initial message), the first text message being transmitted via one or more messaging services that interface with the messaging platform (Fig. 3, step 310; p. [0002], [0003]);
determine one or more attributes associated with each of the plurality of response text messages (p. [0031], [0048]; the server computer (i.e., messaging platform) includes a parse and categorize module that analyzes the content to determine topics and relationship of content to the topic, keywords and key-phrases (i.e., attributes associated with the responses));
generate metadata for each of the plurality of response text messages, the metadata representing the one or more attributes associated with each of the plurality of response text messages or representing a user associated with the plurality of response text messages (p. [0045], [0048], [0049]; the thread aggregation programs created topic threads (i.e., metadata) associated with the initial message and response message, the topic associated with content in the response messages); and
store the metadata for each of the plurality of response text messages in a database, the storing including linking the metadata with content of each of the plurality of response text messages (p. [0066], the client computer store the content of received messages into T-OAM; tp. [0046], [0049], [0050]; the response messages are aggregated and organized in a format that similar-topic (i.e., metadata) contents elements are positioned together and aligned with similar topic thread).
But, Cudak does not particularly disclose wherein the one or more attributes comprising one or more of a reaction, a user action, a semantic meaning, and a sentiment.
However, in analogous art, Vennam teaches determining attributes associated with plurality of response messages, the one or more attributes comprising one or more of a reaction, a user action, a semantic meaning, and a sentiment (abstract, lines 1-10; col. 5, lines 665-col. 6, lines 1-13; col. 6, lines 24-col. 7, lines 1-16; col. 9, lines 27-32; the system invokes natural language classification for receiving semantic processing of text messages from multiple users partaking in a conversation thread and classifying the user’s natural language response message; keywords and sentiment are analyzed for identifying whether the message is a response to a query associated with a conversation and classify the messages as having an affirmative or negative response; the NPL may specifically perform sentiment analysis). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cudak with the teachings of Vennam, since such a modification would allow analyzing plurality of text messages received from users responsive to an initial query and provide a summary of the aggregate sentiment of plural responses to that query (see col. 1, lines 5-13).
Regarding claim 9,  the combination of Cudak and Vennam disclose the non-transitory machine readable medium in accordance with claim 8, Cudak discloses wherein the store operation further comprises an operation to group the plurality of response text messages according to the metadata (p.[0046], [0048], [0049], [0050]; the response messages are aggregated (i.e., grouped) in a thread based on the determined topics (i.e., metadata) within the response message).
Regarding claim 10, the combination of Cudak and Vennam disclose the non-transitory machine readable medium in accordance with claim 9, Cudak discloses wherein the group operation is performed by the computer processor using one or more artificial intelligence and/or natural language processing algorithms (p. [0048]-[0049]; natural language processes and other similar technologies are used to determine the topics of the response and categorize/aggregate responses into similar-topic threads).
Regarding claim 11, the combination of Cudak and Vennam disclose the non-transitory machine readable medium in accordance with claim 9, Cudak discloses wherein the operations further comprise an operation to generate one or more conversation topics according to the grouping (p. [0048], [0049]).
Regarding claim 12, the combination of Cudak and Vennam disclose the non-transitory machine readable medium in accordance with claim 9, Cudak discloses wherein the group operation is based on one or more of user demographics, number of messages associated with each user, local time zone associated with selected users, and message content of selected ones of the plurality of response text messages (p. [0048]-[0049]; the content of the response messages is analyzed and use for aggregating responses based on the determined topics of the response).
Regarding claim 15, Cudak discloses a system comprising:
a messaging platform (Fig. 1, server computer 110) that facilitates communication between one or more clients and a plurality of users via one or more messaging services used by user devices associated with the one or more clients and the plurality of users, each of the plurality of users being registered with the messaging platform and associated with at least one of the one or more clients via the messaging platform (p. [0028]-[0030]); and
processor in communication with the messaging platform; the processor (p. [0017]-[0018]), configured to perform operations comprising:
receive a plurality of response text messages from a corresponding plurality of users in response to a first text message from a client (Fig. 3, steps 315; p. [0031], [0043]; the server computer receive a plurality of response messages responsive to the initial message), the first text message being transmitted via one or more messaging services that interface with the messaging platform (Fig. 3, step 310; p. [0002], [0003]);
determine one or more attributes associated with each of the plurality of response text messages (p. [0031], [0048]; the server computer (i.e., messaging platform) includes a parse and categorize module that analyzes the content to determine topics and relationship of content to the topic, keywords and key-phrases (i.e., attributes associated with the responses));
generate metadata for each of the plurality of response text messages, the metadata representing the one or more attributes associated with each of the plurality of response text messages or representing a user associated with the plurality of response text messages (p. [0045], [0048], [0049]; the thread aggregation programs created topic threads (i.e., metadata) associated with the initial message and response message, the topic associated with content in the response messages); and
store the metadata for each of the plurality of response text messages in a database, the storing including linking the metadata with content of each of the plurality of response text messages (p. [0066], the client computer store the content of received messages into T-OAM; tp. [0046], [0049], [0050]; the response messages are aggregated and organized in a format that similar-topic (i.e., metadata) contents elements are positioned together and aligned with similar topic thread).
But, Cudak does not particularly disclose wherein the one or more attributes comprising one or more of a reaction, a user action, a semantic meaning, and a sentiment.
However, in analogous art, Vennam teaches determining attributes associated with plurality of response messages, the one or more attributes comprising one or more of a reaction, a user action, a semantic meaning, and a sentiment (abstract, lines 1-10; col. 5, lines 665-col. 6, lines 1-13; col. 6, lines 24-col. 7, lines 1-16; col. 9, lines 27-32; the system invokes natural language classification for receiving semantic processing of text messages from multiple users partaking in a conversation thread and classifying the user’s natural language response message; keywords and sentiment are analyzed for identifying whether the message is a response to a query associated with a conversation and classify the messages as having an affirmative or negative response; the NPL may specifically perform sentiment analysis). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cudak with the teachings of Vennam, since such a modification would allow analyzing plurality of text messages received from users responsive to an initial query and provide a summary of the aggregate sentiment of plural responses to that query (see col. 1, lines 5-13).
Regarding claim 16,the combination of Cudak and Vennam disclose the system in accordance with claim 15, Cudak discloses wherein the store operation further comprises an operation to group the plurality of response text messages according to the metadata (p.[0046], [0048], [0049], [0050]; the response messages are aggregated (i.e., grouped) in a thread based on the determined topics (i.e., metadata) within the response message).
Regarding claim 17, the combination of Cudak and Vennam disclose the system in accordance with claim 16, Cudak discloses wherein the group operation is performed by the computer processor using one or more artificial intelligence and/or natural language processing algorithms (p. [0048]-[0049]; natural language processes and other similar technologies are used to determine the topics of the response and categorize/aggregate responses into similar-topic threads).
Regarding claim 18, the combination of Cudak and Vennam disclose the system in accordance with claim 16, Cudak discloses wherein the operations further comprise an operation to generate one or more conversation topics according to the grouping (p. [0048], [0049]).
Regarding claim 19, the combination of Cudak and Vennam disclose the system in accordance with claim 16, Cudak discloses wherein, the group operation is based on one or more of user demographics, number of messages associated with each user, local time zone associated with selected users, and message content of selected ones of the plurality of response text messages (p. [0048]-[0049]; the content of the response messages is analyzed and use for aggregating responses based on the determined topics of the response).

7.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CUDAK et al. in views of VENNAM et al. and SKLADMAN et al. (US 2002/0159575).
Regarding claim 6, the combination of Cudak and Vennam disclose the method in accordance with claim 1, but does not particularly disclose wherein the analyzing further comprises filtering, by the computer processor executing one or more filters, the plurality of response text messages to determine the one or more attributes associated with each of the plurality of response text messages.
However, Skladman discloses filtering, by the computer processor executing one or more filters, the plurality of response text messages to determine the one or more attributes associated with each of the plurality of response text messages (p. [0015], [0016], [0020]; Skladman teaches a messaging system that creates filter list to containing predetermined message attributes, the filter lists can establish notification priorities for incoming messages). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Cudak and Vennam with the teachings of Skladman, since such a modification would allow establishing message priorities for notification based on preselected attributes.
Regarding claim 13, the combination of Cudak and Vennam disclose the non-transitory machine readable medium in accordance with claim 8, but does not particularly disclose wherein the analyze operation further comprises an operation to filter, according to one or more filters, the plurality of response text messages to determine the one or more attributes associated with each of the plurality of response text messages.
However, Skladman teaches wherein the analyze operation further comprises an operation to filter, according to one or more filters, the plurality of response text messages to determine the one or more attributes associated with each of the plurality of response text messages (p. [0015], [0016], [0020]; Skladman teaches a messaging system that creates filter list to containing predetermined message attributes, the filter lists can establish notification priorities for incoming messages). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Cudak and Vennam  with the teachings of Skladman, since such a modification would allow establishing message priorities for notification based on preselected attributes.
Regarding claim 20, the combination of Cudak and Vennam disclose the system in accordance with claim 15, but does not particularly disclose wherein the analyze operation further comprises an operation to filter, according to one or more filters, the plurality of response text messages to determine the one or more attributes associated with each of the plurality of response text messages.
However, Skladman teaches wherein the analyze operation further comprises an operation to filter, according to one or more filters, the plurality of response text messages to determine the one or more attributes associated with each of the plurality of response text messages (p. [0015], [0016], [0020]; Skladman teaches a messaging system that creates filter list to containing predetermined message attributes, the filter lists can establish notification priorities for incoming messages). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Cudak and Vennam with the teachings of Skladman, since such a modification would allow establishing message priorities for notification based on preselected attributes.

8.	Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CUDAK et al. in views of VENNAM et al., SWAIN et al. (US 2015/0341300).
Regarding claim 7, the combination of Cudak and Vennam disclose the method in accordance with claim 2, but does not particularly discloses further comprising generating, by the computer processor, a dashboard in a display accessible by the client, the dashboard being configured to represent the grouping according to the metadata.
However, in an analogous art, Swain teaches generating, by the computer processor, a dashboard in a display accessible by the client, the dashboard being configured to represent the grouping according to the metadata (abstract; p. [0003], [0028], [; Swain describes a system of presenting a summarized view of plurality of messages (i.e., emails), the plurality of emails are classified (i.e., grouped) based on a determined set of characteristics and information is provided to the client computer to display an overview of the plurality of classifications (i.e., groupings) and emails; the summarized information is displayed in a dashboard presented the client computer – p. [0075]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Cudak and Vennam with the teachings of Swain, in order to provide a visual representation to the user of the plurality of received messages organized by their characteristics/metadata. 
Regarding claim 14, the combination of Cudak and Vennam disclose the non-transitory machine readable medium in accordance with claim 9, but does not particularly disclose wherein the operations further comprise an operation to generate a dashboard in a display accessible by the client, the dashboard being configured to represent the grouping according to the metadata.
However, Swain teaches wherein the operations further comprise an operation to generate a dashboard in a display accessible by the client, the dashboard being configured to represent the grouping according to the metadata (abstract; p. [0003], [0028], [; Swain describes a system of presenting a summarized view of plurality of messages (i.e., emails), the plurality of emails are classified (i.e., grouped) based on a determined set of characteristics and information is provided to the client computer to display an overview of the plurality of classifications (i.e., groupings) and emails; the summarized information is displayed in a dashboard presented the client computer – p. [0075]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Cudak and Vennam with the teachings of Swain, in order to provide a visual representation to the user of the plurality of received messages organized by their characteristics/metadata. 
Regarding claim 21, the combination of Cudak and Vennam disclose the system in accordance with claim 16, but does not particularly disclose wherein the operations further comprise an operation to generate a dashboard in a display accessible by the client, the dashboard being configured to represent the grouping according to the metadata.
 However, Swain discloses wherein the operations further comprise an operation to generate a dashboard in a display accessible by the client, the dashboard being configured to represent the grouping according to the metadata (abstract; p. [0003], [0028], [; Swain describes a system of presenting a summarized view of plurality of messages (i.e., emails), the plurality of emails are classified (i.e., grouped) based on a determined set of characteristics and information is provided to the client computer to display an overview of the plurality of classifications (i.e., groupings) and emails; the summarized information is displayed in a dashboard presented the client computer – p. [0075]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Cudak and Vennam with the teachings of Swain, in order to provide a visual representation to the user of the plurality of received messages organized by their characteristics/metadata. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643